Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00099-CV

                               In the Interest of M.J.M., a Child

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-2042-CV
                        Honorable Dwight E. Peschel, Judge Presiding

       BEFORE JUSTCE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings. It is
ORDERED that Appellant J. Micah Morgan recover his costs of this appeal from Appellee
Christine Inmon.

       SIGNED June 26, 2013.


                                               _____________________________
                                               Karen Angelini, Justice